Title: To James Madison from David Rittenhouse, 19 January 1790
From: Rittenhouse, David
To: Madison, James


Dear Sir
Philadelphia Jany 19th. 1790
I beg leave to recommend to your favorable notice Mr. Francis Bailey, printer, of this City, as a Gentleman of abilities in his profession and an amiable Character. I understand he intends to apply for something in the way of his business, either to the Treasury or elswhere. His mechanical Genius must in some respects give him advantages superior to any other printer of my Acquaintance. He some time ago invented a very simple and easy method of making flowers and ornaments for printing work which seem incapable of imitation, and may perhaps be of use.
Please to give my Compliments to our good friend Mr. Page. I am, Dr Sir, your friend & very humble Servant
Davd. Rittenhouse
